Citation Nr: 0614697	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for the period from April 1, 2002 to 
September 25, 2003, for degenerative disc disease (DDD) of 
the cervical spine.  

2.  Entitlement to an initial disability evaluation greater 
than 20 percent for the period from September 26, 2003, to 
the present, for DDD of the cervical spine.  

3.  Entitlement to an initial compensable disability 
evaluation for the period from April 1, 2002 to May 6, 2005, 
for degenerative joint disease (DJD) of the right ankle.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for the period from May 7, 2005, to the 
present for DJD of the right ankle.  

5.  Entitlement to an initial compensable disability 
evaluation for DJD of the left ankle.  

6.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a left forearm and elbow 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to March 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  For the period from April 1, 2002 to September 25, 2003, 
the veteran did not have moderate limitation of motion of his 
cervical spine, nor was there x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

2.  For the period from September 26, 2003, to the present, 
the veteran's forward flexion of his cervical spine is not 
limited to 15 degrees or less, nor does he have favorable 
ankylosis of his entire cervical spine.  

3.  For the period from April 1, 2002 to May 6, 2005, the 
veteran's DJD of the right ankle did not cause moderate 
limitation of motion of the right ankle, nor was there x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups.  

4.  For the period from May 7, 2005, to the present, the 
veteran's DJD of the right ankle does not cause marked 
limitation of motion of the right ankle, nor was there x-ray 
evidence of the involvement of two ore more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

5.  The veteran's range of motion in his left ankle is normal 
and there is no x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups.  

6.  The veteran's residuals of a left forearm and left elbow 
injury do not limit his pronation such that motion is lost 
beyond the last quarter of the arc with the hand not 
approaching pronation or such that motion is lost beyond the 
middle of the arc.  His hand is not fixed near the middle of 
the arc or fixed in full pronation.  


CONCLUSIONS OF LAW

1.  For the period from April 1, 2002 to September 25, 2003, 
the criteria for a higher rating for DDD of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5237 (2002).

2.  For the period from September 26, 2003, to the present, 
the criteria for a higher rating DDD of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DCs 5003, 5010, 
5237 (2005).

3.  For the period from April 1, 2002 to May 6, 2005, the 
criteria for a compensable rating for DJD of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DCs 5003, 5010, 
5271 (2005).

4.  For the period from May 7, 2005, to the present, the 
criteria for a 20 percent rating for DJD of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DCs 5003, 5010, 
5271 (2005).

5.  The criteria for a compensable rating for DJD of the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, DCs 
5003, 5010, 5271 (2005).

6.  The criteria for a 20 percent rating for residuals of a 
left forearm and elbow injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, DC 5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Cervical spine claim

With regards to the period from April 1, 2002 to September 
25, 2003, the veteran asserts that he was entitled to a 
higher rating for his service-connected DDD of the cervical 
spine, which was evaluated as 10 percent under DC 5003-5290, 
degenerative arthritis and limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a (2002).  

Under DC 5003, the rater is instructed to rate for limitation 
of motion of the affected part.  In this case, the cervical 
spine had limited motion.  Under DC 5290, a 10 percent rating 
was warranted when there was slight limitation of the 
cervical spine and a 20 percent rating was warranted when 
there was moderate limitation of motion.  38 C.F.R. § 4.71a 
(2002).  

In the absence of limitation of motion, the rater may assign 
a 10 percent evaluation under DC 5003 if there is x-ray 
evidence of the involvement of two or more major joints or 
two or minor joint groups.  A 20 percent evaluation under DC 
5003 requires x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The RO assigned the veteran a 10 percent evaluation due to 
painful motion; his range of motion in his cervical spine was 
normal.  At no time during the period from April 1, 2002 to 
September 25, 2003, did the veteran have moderate limitation 
of motion of the cervical spine to warrant a 20 percent 
rating under DC 5290, nor was there x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
to warrant a 20 percent rating under DC 5003.  

A July 2002 VA general examination noted that the veteran had 
normal range of motion in his cervical spine, but experienced 
pain at 45 degrees of left lateral flexion.  He was diagnosed 
with DDD at C3-C4 with mild neural encroachments and at C5-C6 
with no neural encroachment.  The examiner stated that there 
was approximately 20 percent loss of function of the cervical 
spine.  The veteran was given a 10 percent rating based upon 
the functional loss.  There is no x-ray evidence that would 
allow a 20 percent rating under DC 5003.  There is no other 
medical evidence of record from the period from April 1, 2002 
to September 25, 2003 that showed the veteran to have had 
moderate limitation of motion of the cervical spine, nor is 
there any x-ray evidence of record for that period that would 
allow a higher rating under DC 5003.  The Board finds that 
the preponderance of the evidence is against a disability 
evaluation greater than 10 percent for the period from April 
1, 2002 to September 25, 2003 for DDD of the cervical spine.  
38 U.S.C.A. § 5107(b).  Post-service medical records, as a 
whole, provide evidence against a higher evaluation for this 
period of time.  The appeal is denied.  

With regards to the period from September 26, 2003, to the 
present, the veteran asserts that he was entitled to a higher 
rating for his service-connected DDD of the cervical spine, 
which was evaluated as 20 percent under DC 5010-5237, 
arthritis due to trauma and lumbosacral or cervical strain.  
38 C.F.R. § 4.71a (2005).  

The veteran was granted an increase from 10 to 20 percent due 
to regulatory changes.  During the course of his appeal, VA 
promulgated new regulations for the evaluation of 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. 
part 4).  The amendments renumbered the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine.  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Because the amendments discussed above have a specified 
effective date without provision for retroactive application, 
they may not be applied prior to the effective date.  

In April 2005, the RO increased the veteran's compensation to 
20 percent based upon the new regulations because they were 
more favorable to him.  Additionally, in a February 2006 
rating decision, the RO found that the April 2005 rating 
decision contained clear and unmistakable error (CUE) with 
regards to the effective date of the 20 percent rating.  The 
RO granted the veteran an earlier effective date of September 
26, 2003, the date the regulations became effective.  The 
veteran has not disputed this finding and the issue of CUE is 
not before the Board at this time.

The Board notes that the RO addressed the previous criteria 
in its June 2003 statement of the case (SOC), and the amended 
criteria in its February 2006 rating decision.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  
The veteran would not have been entitled to a 20 percent 
evaluation under the previous criteria.  Therefore, the Board 
finds that the new criteria are more favorable to the 
veteran.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  After September 25, 2003, 
there is no evidence of record showing that the veteran meets 
the criteria for a 20 percent evaluation under DC 5003.  

Under DC 5237, the General Rating Formula for Diseases and 
Injuries of the Spine provides, in pertinent part, for a 20 
percent evaluation when forward flexion of the cervical spine 
is greater than 15 degrees, but not greater than 30 degrees, 
or when the combined range of motion of the cervical spine is 
not greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is warranted when the forward flexion 
of the cervical spine is 15 degrees or less, or there is 
favorable ankylosis of the entire cervical spine.  The rating 
criteria applies with or without symptoms such as pain.  

The RO granted the veteran a 20 percent evaluation under DC 
5237 because MRI evidence from February 2001 showed mild 
reversed lordosis from C2 through C4.  The veteran underwent 
a VA spine examination in May 2005.  There was palpable 
muscle spasm on the left at the superior angle of the 
trapezius at the angle of the neck.  There were no postural 
abnormalities or fixed deformities.  The veteran's range of 
motion in his cervical spine was forward flexion of 40 
degrees with pain on the left at 40 degrees.  Extension was 
30 degrees with pain at 30 degrees on the left side.  Left 
lateral flexion was limited to 25 degrees secondary to pain.  
Left lateral rotation was limited to 40 degrees secondary to 
pain.  Right lateral flexion was 45 degrees and right lateral 
rotation was 70 degrees.  There was no additional limitation 
due to weakness or following repetitive motion.  The veteran 
does not meet the criteria for a 30 percent evaluation under 
DC 537 because his forward flexion is greater than 15 degrees 
and there is no evidence of ankylosis.  The medical evidence, 
even with consideration of pain, provides evidence against 
this claim. 

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Review of the evidence of record reveals that the veteran has 
not sustained functional loss to a degree severe enough to 
warrant a higher rating.  At his May 2005 VA spine 
examination, the physician noted that the veteran experienced 
pain on motion but no additional limitation due to weakness 
or following repetitive motion.  The functional loss 
described by the examiner is not sufficient to award a higher 
rating.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 30 percent evaluation under DC 5237.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 20 percent for DDD of the cervical spine 
for the period of September 26, 2005, to the present.  
38 C.F.R. § 4.3.  

Ankles

With regards to the period from April 1, 2002 to May 6, 2005, 
the veteran asserts he is entitled to an initial compensable 
evaluation  for DJD of the right ankle.  He was assigned a 
noncompensable rating under DC 5010-5271, arthritis due to 
trauma and limited motion of the ankle.  38 C.F.R. § 4.71a.  

Under DC 5271, a 10 percent rating is warranted where there 
is moderate limited motion of the ankle.  At the veteran's 
June 2002 VA examination, he was diagnosed with mild DJD of 
both ankles.  The examiner reported that the veteran had 
normal range of motion in both ankles with no swelling or 
tenderness, providing evidence of highly probative value 
against this claim.  Therefore, the veteran did not meet the 
criteria for a compensable evaluation under DC 5271.  
Additionally, there was no x-ray evidence of the involvement 
of two or more major joints or two or more minor joint groups 
to warrant a 10 percent evaluation under DC 5003.  There was 
no evidence of functional loss to warrant a compensable 
evaluation.  

At no time before the veteran's examination in May 2005 was 
there any medical evidence of records that showed functional 
loss or moderate limited motion of the right ankle to meet 
the criteria for a compensable rating under DC 5271, nor x-
ray evidence to meet the criteria for a compensable rating 
for arthritis.  Post-service medical records only support 
this finding. 

The Board finds that the preponderance of the evidence is 
against a compensable disability evaluation for the period 
from April 1, 2002 to May 6, 2005 for DJD of the right ankle.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

With regards to the period from May 7, 2005, to the present, 
the veteran asserts that he is entitled to a disability 
evaluation greater than 10 percent for DJD of the right 
ankle.  He was assigned a 10 percent rating in a November 
2005 rating decision after a VA examiner reported an increase 
in the disability's severity.  

At the veteran's May 2005 VA examination, the physician found 
a 3 centimeter palpable effusion anterior to the lateral 
mallelous of the veteran's right ankle.  It was not warm but 
was slightly tender.  Both ankles had normal range of motion 
with dorsiflexion of 20 degrees and plantar flexion of 45 
degrees.  The veteran's range of motion does not meet the 
criteria for a 10 percent evaluation under DC 5271.  However, 
the examiner found that the veteran's DJD causes the veteran 
moderate loss of function because he must limit his sporting 
activities secondary to ankle instability.  The RO granted a 
10 percent evaluation based upon this functional loss.  The 
veteran must understand that without considering his pain and 
functional loss in his right ankle, the current evaluation 
could not be justified.  

The veteran does not meet the criteria for a 10 percent 
evaluation under DC 5271 because he does not have marked 
limitation of motion of his ankle.  He does not meet the 
criteria for a 20 percent evaluation under DC 5003 because 
there is no x-ray evidence of record showing the involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 20 percent evaluation under DC 5271 or 
5010.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for DJD of the right ankle.  
38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to an initial 
compensable disability evaluation for DJD of the left ankle.  
At his May 2005 VA examination, the veteran had normal range 
of motion in both his ankles, as discussed above.  The 
examiner diagnosed him with DJD.  The veteran's DJD of the 
left ankle does not meet the criteria, as discussed above, 
for a compensable rating under DC 5271 because his range of 
motion is normal.  He also does not meet the criteria, as 
discussed above, for a compensable rating under DC 5003.  

Review of the evidence of record reveals that the veteran has 
not sustained functional loss to a degree severe enough to 
warrant a higher rating.  At his May 2005 VA examination, the 
physician stated that the veteran's DJD of the left ankle 
caused mild loss of function secondary to "occasional 
infrequent pain only during these flare-ups."  The 
functional loss described by the examiners is not sufficient 
to award a higher rating.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 10 percent evaluation under DCs 5010 or 
5271.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable rating for DJD of the left ankle.  38 C.F.R. 
§ 4.3.  

Forearm

The veteran asserts that he is entitled to an initial 
disability rating greater than 10 percent for residuals of a 
left forearm and left elbow injury.  Currently, the veteran 
is assigned a 10 percent evaluation under DC 5213, impairment 
of supination and pronation of the elbow and forearm.  The 
veteran's service medical records indicate that he is right-
handed.  A 10 percent evaluation is warranted in the minor 
arm when supination is limited to 30 degrees or less.  A 20 
percent evaluation is warranted for the minor arm where 
pronation is limited such that motion is lost beyond the last 
quarter of arc and the hand does not approach full pronation.  
A 20 percent evaluation can also be assigned for the minor 
arm if the hand is fixed near the middle of the arc or in 
moderate pronation, or if the hand is fixed in full 
pronation.  

At the veteran's May 2005 VA examination, the supination in 
his left forearm was "severely limited" to 45 degrees.  The 
veteran's forearm pronation was intact to 70 degrees.  There 
was no change in range of motion or pain with repetitive 
motion.  The examiner diagnosed the veteran with extremely 
limited supination of the left forearm.  

In July 2004, the veteran underwent a VA joints examination 
wherein the examiner showed his left elbow to have a normal 
range of motion.  The examiner stated in the narrative part 
of the report that he could not supinate his right hand 0 
degrees and could pronate 80 degrees.  Although the examiner 
stated it was his right hand in the examination, he diagnosed 
the veteran with status post left forearm and left elbow 
injury with residual decreased supination of his left arm.  

The examiner noted moderate functional loss in the left arm 
due to decreased supination ability.  

The veteran's most current range of motion findings from the 
May 2005 examination do not meet the criteria for a 20 
percent evaluation under DC 5213 because his supination is 
not limited to 30 degrees or less, his pronation is not 
limited such that motion is lost beyond the last quarter of 
the arc and the hand does not approach full pronation, or 
because his hand is fixed in full pronation or in the middle 
of the arc.  

At the May 2005 examination, the physician found that the 
veteran's left forearm disability caused major functional 
impairment because it limited his normal physics of motion of 
his left shoulder, arm, and wrist.  His job requires him to 
use a keyboard, which exacerbates his condition.  His left 
forearm disability has also stopped him from participating in 
recreational activities, such as his city softball league.  
The RO granted a 10 percent evaluation based upon this 
functional loss.  

Based on the objective medical evidence, the veteran must 
understand that without considering his pain and functional 
loss in his left forearm, the current evaluation could not be 
justified.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 20 percent evaluation under DC 5213.  
38 C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 20 
percent  rating for residuals of a left forearm and left 
elbow injury.  38 C.F.R. § 4.3.  

With regards to the veteran's claims for DJD of the left 
ankle and residuals of a left forearm and left elbow injury, 
since the appeals arise from an initial rating decision which 
established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the criteria for a compensable 
evaluation for DJD of the left ankle and a 20 percent 
evaluation for the left forearm and elbow have not been met 
at any time to warrant a staged rating.  Simply stated, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran filed his claims to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2005, January 2004, April 2003, and May 2002, as 
well as information provided in April 2005 supplemental 
statement of the case (SSOC) and June 2004 and June 2003, 
statements of the case (SOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the 
January 2004 SSOC and June 2004 and June 2003 SOCs include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the August 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2002 VCAA letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the May 2005 VCAA letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
other VCAA letters is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
increased disability evaluations are being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


ORDER

An initial disability evaluation greater than 10 percent for 
the period for the period from April 1, 2002 to September 25, 
2003, for DDD of the cervical spine is denied.  

An initial disability evaluation greater than 20 percent for 
the period from September 26, 2003, to the present for DDD of 
the cervical spine is denied.  

An initial compensable disability evaluation for the period 
from April 1, 2002 to May 6, 2005, for DJD of the right ankle 
is denied.  

An initial disability evaluation greater than 10 percent for 
the period from May 7, 2005, to the present for DJD of the 
right ankle is denied.  

An initial compensable disability evaluation for DJD of the 
left ankle is denied.  

An initial disability evaluation greater than 10 percent for 
residuals of a left forearm and elbow injury is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


